COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 02-12-00248-CV


HABIB SURANI                                                                APPELLANT

                                            V.

FIRST NATIONAL BANK OF                                                        APPELLEE
BURLESON, TEXAS


                                         ----------

           FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY

                                         ----------

                           MEMORANDUM OPINION1

                                         ----------

       Appellant Habib Surani filed his brief with this court on October 12, 2012.

Among other defects, Surani’s brief is deficient under subsections (a), (b), (c),

(d), (e), (f), (g), (h), (i), (j), and (k) of rule 38.1. See Tex. R. App. P. 38.1(a)–(k).

       On October 15, 2012, this court instructed Surani to file an amended brief

by October 25, 2012, to cure the defects. The court’s letter notified Surani that

       1
       See Tex. R. App. P. 47.4.
failure to file an amended brief in compliance with rule of appellate procedure 38

“may result in striking the brief you filed, waiver of noncomforming points, or

dismissal of the appeal.” See Tex. R. App. P. 38.8(a), 38.9(a), 42.3. Surani has

not filed an amended brief.

       Although only “substantial compliance” with the briefing rules is required,

see Tex. R. App. P. 38.9, if we determine that the briefing rules have been

“flagrantly violated,” we may require the appellant to amend, supplement, or

redraw his brief. Tex. R. App. P. 38.9(a). If the appellant does not file another

brief that complies with the rules of appellate procedure, we may strike the brief,

prohibit the party from filing another, and proceed as if the party had failed to file

a brief. Id.

       Because Surani has been given notice of the defects in his brief and

because he has failed to cure those defects, we strike his brief and dismiss the

appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 38.9(a), 42.3(b),

43.2(f).


                                                     PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: November 8, 2012




                                          2